     Case 8:19-cv-00995-RGK-SS Document 46 Filed 07/02/20 Page 1 of 7 Page ID #:248




1     DONALD W. SEARLES (Cal. Bar No. 135705)
      Email: searlesd@sec.gov
2     DOUGLAS M. MILLER (Cal. Bar No. 240398)
      Email: millerdou@sec.gov
3     MATTHEW T. MONTGOMERY (Cal. Bar No. 260149)
      Email: montgomerym@sec.gov
4
      Attorneys for Plaintiff
5     Securities and Exchange Commission
      Michele Wein Layne, Regional Director
6     Amy J. Longo, Regional Trial Counsel
      444 S. Flower Street, Suite 900
7     Los Angeles, California 90071
      Telephone: (323) 965-3998
8     Facsimile: (213) 443-1904
9
                           UNITED STATES DISTRICT COURT
10
                         CENTRAL DISTRICT OF CALIFORNIA
11
                                     Western Division
12
13      SECURITIES AND EXCHANGE                Case No. 8:19-cv-00995-RGK-SS
        COMMISSION,
14                                             [PROPOSED] FINAL JUDGMENT AS
                   Plaintiff,                  TO DAVID SIMS AND SIMS
15                                             EQUITIES, INC.
             vs.
16
17      DAVID SIMS, MARIO PROCOPIO,
        RALPH C. GREAVES, ALC
18      HOLDINGS, LLC, EL CETHER-
        ELYOWN, and SIMS EQUITIES,
19      INC.,
20                 Defendants.
21
22
23
24
25
26
27
28

                                                               Case No. 8:19-cv-00995-RGK-SS
     Case 8:19-cv-00995-RGK-SS Document 46 Filed 07/02/20 Page 2 of 7 Page ID #:249




1           The Securities and Exchange Commission having filed a Complaint and
2     Defendant David Sims (“Sims”) and SIMS Equities, Inc. (“SEI”), collectively
3     “Defendants”, having entered a general appearance; consented to the Court’s
4     jurisdiction over them and the subject matter of this action; consented to entry of this
5     Final Judgment, without admitting or denying the allegations of the Complaint
6     (except as to jurisdiction); waived findings of fact and conclusions of law; and
7     waived any right to appeal from this Final Judgment:
8                                                I.
9           IT IS HEREBY ORDERED, ADJUDGED, AND DECREED, that Defendants
10    are permanently restrained and enjoined from, directly or indirectly, in the offer or
11    sale of any securities, by the use of any means or instruments of transportation or
12    communication in interstate commerce or by the use of the mails:
13          A.     employing any device, scheme or artifice to defraud;
14          B.     obtaining money or property by means of any untrue statement of a
15                 material fact or any omission to state a material fact necessary in order to
16                 make the statements made, in light of the circumstances under which
17                 they were made, not misleading; and
18          C.     engaging in any transaction, practice, or course of business which
19                 operates or would operate as a fraud or deceit upon the purchaser;
20    in violation of Section 17(a) of the Securities Act, 15 U.S.C. § 77q(a).
21          IT IS FURTHER ORDERED, ADJUDGED, AND DECREED that, as
22    provided in Federal Rule of Civil Procedure 65(d)(2), the foregoing paragraph also
23    binds the following who receive actual notice of this Final Judgment by personal
24    service or otherwise: (a) Defendants’ officers, agents, servants, employees, and
25    attorneys; and (b) other persons in active concert or participation with Defendants or
26    with anyone described in (a).
27                                               II.
28          IT IS FURTHER ORDERED that Defendants are permanently restrained and
     Case 8:19-cv-00995-RGK-SS Document 46 Filed 07/02/20 Page 3 of 7 Page ID #:250




1     enjoined from, directly or indirectly, in connection with the purchase or sale of any
2     security, by the use of any means or instrumentality of interstate commerce, or of the
3     mails, or of any facility of any national securities exchange:
4           A.     employing any device, scheme or artifice to defraud;
5           B.     making any untrue statement of a material fact or to omit to state a
6                  material fact necessary in order to make the statements made, in the
7                  light of the circumstances under which they were made; and
8           B.     engaging in any act, practice, or course of business which operates or
9                  would operate as a fraud or deceit upon any person;
10    in violation of Section 10(b) of the Exchange Act, 15 U.S.C. § 78j(b), and Rule 10b-5
11    thereunder, 17 C.F.R. §§ 240.10b-5.
12          IT IS FURTHER ORDERED, ADJUDGED, AND DECREED that, as
13    provided in Federal Rule of Civil Procedure 65(d)(2), the foregoing paragraph also
14    binds the following who receive actual notice of this Final Judgment by personal
15    service or otherwise: (a) Defendants’ officers, agents, servants, employees, and
16    attorneys; and (b) other persons in active concert or participation with Defendant or
17    with anyone described in (a).
18                                               III.
19          IT IS FURTHER ORDERED, ADJUDGED, AND DECREED that pursuant to
20    Section 21(d)(5) of the Exchange Act [15 U.S.C. § 78u(d)(5)], Defendant Sims is
21    permanently restrained and enjoined, directly or indirectly, including, but not limited
22    to, through any entity owned or controlled by him, from participating in the issuance,
23    purchase, offer, or sale of any security in an unregistered offering by an issuer,
24    provided, however, that such injunction shall not prevent him from purchasing or
25    selling securities for his own personal account.
26          IT IS FURTHER ORDERED, ADJUDGED, AND DECREED that, as
27    provided in Federal Rule of Civil Procedure 65(d)(2), the foregoing paragraph also
28    binds the following who receive actual notice of this Final Judgment by personal
     Case 8:19-cv-00995-RGK-SS Document 46 Filed 07/02/20 Page 4 of 7 Page ID #:251




1     service or otherwise: (a) Defendant’s officers, agents, servants, employees, and
2     attorneys; and (b) other persons in active concert or participation with Defendant or
3     with anyone described in (a).
4                                               IV.
5           IT IS HEREBY FURTHER ORDERED, ADJUDGED, AND DECREED that
6     Defendants are liable, jointly and severally, for disgorgement of $813,000.00,
7     representing profits gained as a result of the conduct alleged in the Complaint,
8     together with prejudgment interest thereon in the amount of $123,028.00, for a total
9     of $936,028,00. Defendants shall satisfy this obligation by paying $$936,028.00 to
10    the Securities and Exchange Commission within 30 days after entry of this Final
11    Judgment.
12          IT IS FURTHER ORDERED, ADJUDGED AND DECREED that Defendant
13    Sims shall pay a civil penalty in the amount of $813,000.00 to the Securities and
14    Exchange Commission pursuant to Section 20(d) of the Securities Act [15 U.S.C. §
15    77t(d)] and Section 21(d)(3) of the Exchange Act [15 U.S.C. § 78u(d)(3)]. Defendant
16    Sims shall satisfy this obligation by paying $813,000.00 to the Securities and
17    Exchange Commission within 30 days after entry of this Final Judgment.
18          Defendants may transmit payments electronically to the Commission, which
19    will provide detailed ACH transfer/Fedwire instructions upon request. Payment may
20    also be made directly from a bank account via Pay.gov through the SEC website at
21    http://www.sec.gov/about/offices/ofm.htm. Defendants may also pay by certified
22    check, bank cashier’s check, or United States postal money order payable to the
23    Securities and Exchange Commission, which shall be delivered or mailed to
24          Enterprise Services Center
25          Accounts Receivable Branch
26          6500 South MacArthur Boulevard
27          Oklahoma City, OK 73169
28
     Case 8:19-cv-00995-RGK-SS Document 46 Filed 07/02/20 Page 5 of 7 Page ID #:252




1     and shall be accompanied by a letter identifying the case title, civil action number,
2     and name of this Court; [Defendant’s name] as a defendant in this action; and
3     specifying that payment is made pursuant to this Final Judgment.
4           Defendants shall simultaneously transmit photocopies of evidence of payment
5     and case identifying information to the Commission’s counsel in this action. By
6     making this payment, Defendants relinquish all legal and equitable right, title, and
7     interest in such funds and no part of the funds shall be returned to Defendants.
8           The Commission shall hold the funds (collectively, the “Fund”) and may
9     propose a plan to distribute the Fund subject to the Court’s approval. The Court shall
10    retain jurisdiction over the administration of any distribution of the Fund. If the
11    Commission staff determines that the Fund will not be distributed, the Commission
12    shall send the funds paid pursuant to this Final Judgment to the United States
13    Treasury.
14          The Commission may enforce the Court’s judgment for disgorgement and
15    prejudgment interest, and civil penalty, by moving for civil contempt (and/or through
16    other collection procedures authorized by law) at any time after 30 days following
17    entry of this Final Judgment. Defendants shall pay post judgment interest on any
18    delinquent amounts pursuant to 28 U.S.C. § 1961.
19                                               V.
20          IT IS FURTHER ORDERED, ADJUDGED, AND DECREED that, solely for
21    purposes of exceptions to discharge set forth in Section 523 of the Bankruptcy Code,
22    11 U.S.C. §523, the allegations in the complaint are true and admitted by Defendants,
23    and further, any debt for disgorgement, prejudgment interest, civil penalty or other
24    amouts due by Defendants under this Final Judgment or any other judgment, order,
25    consent order, decree or settlement agreement entered in connection with this
26    proceeding, is a debt for the violation by Defendants of the federal securities laws or
27    any regulation or order issued under such laws, as set forth in Section 523(a)(19) of
28    the Bankruptcy Code, 11 U.S.C. §523(a)(19).
     Case 8:19-cv-00995-RGK-SS Document 46 Filed 07/02/20 Page 6 of 7 Page ID #:253




1
2                                               VI.
3           IT IS FURTHER ORDERED, ADJUDGED, AND DECREED that the
4     Consent is incorporated herein with the same force and effect as if fully set forth
5     herein, and that Defendant shall comply with all of the agreements set forth therein.
6                                               VII.
7           IT IS FURTHER ORDERED that this Court shall retain jurisdiction over this
8     action for the purpose of enforcing the terms of this Judgment and implementing and
9     carrying out the terms of all orders and decrees which may be entered herein and to
10    entertain any suitable application or motion for additional relief within the
11    jurisdiction of this Court.
12                                             VIII.
13          There being no just reason for delay, pursuant to Rule 54(b) of the Federal
14    Rules of Civil Procedure, the Clerk is ordered to enter this Judgment forthwith and
15    without further notice.
16
17    IT IS SO ORDERED.
18
19    Dated: July 2, 2020                    ________________________________
20                                           UNITED STATES DISTRICT JUDGE
21
22
23
24
25
26
27
28
     Case 8:19-cv-00995-RGK-SS Document 46 Filed 07/02/20 Page 7 of 7 Page ID #:254




1
2
3
4
5
6
7
8
9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                            1
